a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from so much of a judgment of the Supreme Court, Nassau County, entered September 24, 1975, as is in favor of *964defendant Charles Cohen, upon the trial court’s dismissal of the complaint against the said defendant at the outset of a jury trial. Judgment affirmed insofar as appealed from, without costs or disbursements. Even under the most liberal standards, and affording plaintiffs the benefit of all reasonable doubt, the complaint fails to state a legally cognizable cause of action. Under the current state of the law, an exercycle is not an inherently dangerous instrument; nor is a parent liable for failure to adequately supervise his infant child while in the presence of such a machine. Latham, Acting P. J., Damiani, Christ, Shapiro and Titone, JJ., concur.